DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed January 25, 2021 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges cancelled claim 15.
The rejection of claims 1, 3, 11 and 13 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Jex, U.S. Patent Number 5,273,819 is overcome by Applicant’s amendment.
The rejection of claims 1-10, 14-24 and 29-31 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 and 10-19 of U.S. Patent Number 10,550,257 is overcome by Applicant’s submission of the terminal disclaimer.

Claim Objections
7.	Claim 30 is objected to because of the following informalities:  Please spell out the resin terms “polylactic acid [PLA]”, “polyvinyl chloride [PVC]” and “polyethylene terephthalate [PET]”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Jex, U.S. Patent Number 5,273,819.

	Regarding claim 17, column 5, lines 1-25 discloses a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite.


    PNG
    media_image1.png
    375
    850
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    937
    917
    media_image2.png
    Greyscale


Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.  Applicant’s claim 17 includes open language and does not exclude the first composition from being the same as the second composition.  Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   Jex reads on Applicant’s claim 17 in that there is a first portion and a second portion wherein the first and second portions have differing fiber orientations.

	Regarding claims 18-19, Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50° or less and 25% of the fibers are oriented in a direction of extrusion 80° to 90°.


10.	Claims 1-14, 16 and 29-31 are allowed.  Applicant claims an extruded building component comprising an extruded segment comprising a first composition including a polymer resin; at least 1% by weight particles; and at least 15% by weight of fibers exhibiting an average offset angle that is not aligned with a direction of extrusion of the extruded segment wherein the extruded building component comprise a fenestration component as claimed in claim 1.  
	The closest prior art Jex, U.S. Patent Number 5,273,819 teaches a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite. Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.  Applicant’s claim 17 includes open language and does not exclude the first composition from being the same as the second composition.  Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   
	Jex fails to teach or suggest that the extruded composite comprises a fenestration component.

	Applicant claims an extruded article comprising a first portion comprising a first composition; and a second portion comprising a second composition different than the first composition wherein the first composition comprises a polymer resin; the second composition comprising a polymer resin; at least 1% by weight particles; and at least 15% by weight fibers exhibiting an average offset angle that is not aligned with a direction of extrusion of the extruded segment as claimed in claim 29. 
	The closest prior art Jex, U.S. Patent Number 5,273,819 teaches a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite. Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.  Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   
	Jex fails to teach or suggest that the extruded composite comprises first and second composition different from one another.

	Applicant claims an extruded article comprising an extruded segment including a first composition comprising a polymer resin selected from the group consisting of PLA, PVC and PET; at least 1% by weight of particles; and at least 15% by weight of fibers exhibiting an average offset angle that is not aligned with a direction of extrusion of the extruded segment as claimed in claim 30.
	The closest prior art Jex, U.S. Patent Number 5,273,819 teaches a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite. Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.  Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   
	Jex fails to teach or suggest that the polymer resin is selected from the group consisting of PLA [polylactic acid], PVC [polyvinyl chloride] and PET [polyethylene terephthalate].

	Applicant claims an extruded article comprising an extruded segment comprising a first composition including a polymer resin; at least 1% by weight particles, wherein at least 50 wt% of the particles are organic particles having an average largest dimension of greater than 100 microns and an aspect ratio of 4:1 or less; and at 15% by weight of fibers exhibiting an average offset angle that is not aligned with a direction of extrusion of the extruded segment as claimed in claim 31.
	The closest prior art Jex, U.S. Patent Number 5,273,819 teaches a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite. Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.   Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   Jex reads on Applicant’s claim 17 in that there is a first portion and a second portion wherein the first and second portions have differing fiber orientations.
	Jex fails to teach or suggest that the at least 50 wt% of the at least 1% by weight of particles are organic particles having an average largest dimension of greater than 100 microns and an aspect ratio of 4:1 or less.

11.	Claims 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an extruded article comprising a first portion comprising a first composition having a first fiber orientation; and a second portion comprising a second composition having a second fiber orientation wherein the first composition comprises a polymer resin; and at least one of fibers and particles; and wherein the second composition comprises a polymer resin; particles and fibers wherein the first fiber orientation is different than the second fiber orientation, further including the second portion includes a single wall segment as claimed in claim 20; further including the second portion including a joint between wall segments as claimed in claim 21; further including the second wall portion comprising at least one feature selected from the group consisting of an interior wall, an external wall, a corner, an appendage, a single wall area, and a joint between walls as claimed in claim 22; further including the first portion comprising at least one feature selected from the group consisting of an interior wall, an external wall, a corner, an appendage, a single wall area, and a joint between walls as claimed in claim 23; further including the first and second portions comprise layers with the first layer being disposed on the second layer as claimed in claim 24; further including a third portion comprising a third composition different than the first and second compositions as claimed in claim 25; further including the third composition lacking fibers as claimed in claim 26; further including a third portion comprising a third layer contacting at least one of the first and second layers as claimed in claim 27; and further including the third portion comprising a capstock layer and covering at least one of the first and second layers.
	The closest prior art Jex, U.S. Patent Number 5,273,819 teaches a carbon fiber reinforced extruded phenolic resin shaped composite includes from about 0 to about 60% fibers having a fiber length of less than about ¼ inch; from about 40 to about 100% fibers having a length of about 40 to about 100% fibers having a fiber length of about ¼ to about 2 inches wherein at least 20% of the fibers having a length from about ¼ in to 2 inches are predeterminedly oriented perpendicularly to the longitudinal axis and the remainder of the fibers are not predeterminedly oriented or are in a random direction.  Column 5, lines 21-25 discloses that the composite also contains from 0 to about 30% by volume of filler mater wherein the filler material and the carbon fibers comprising together not more than about 80% by volume of the composite.  Column 5, lines 1-6 discloses that the carbon fibers in the composition are aligned in two predetermined directions wherein in one portion of the fibers are aligned perpendicularly to the axis of extrusion and the remaining portion being substantially non-perpendicularly aligned. Figure 23 illustrates the fiber orientation of the fibers in the composite. Figure 23 shows that the composite has 1/16 inch fibers wherein 75% of the fibers are oriented in a direction of extrusion 50 ° or less; 25% of the fibers are oriented in a direction of extrusion 80 ° to 90 °; and 5% of the fibers are oriented in a direction of 60 ° to 80 °.  Figure 24 shows a composite comprising the composition of 30% graphite powder [particles]; 20% fibers and 50% resin.   Jex reads on Applicant’s claim 17 in that there is a first portion and a second portion wherein the first and second portions have differing fiber orientations.
	Jex fails to teach or suggest the limitations as required in claims 20-28.

Response to Arguments
12.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786